Kincheloe, Judge:
This case having come on for hearing before me, and a decision having been rendered in favor of the plaintiff (Reap. Dec. 4181), which decision was thereafter appealed to the Third Division of this court by the defendant, and the Third Division having transmitted to me its mandate (Reap. Dec. 4329) with directions to dismiss the plaintiff's appeal to reappraisement,
Now, therefore, in conformity with the said mandate of the Third Division of this court,
It IS HEREBY ORDERED, ADJUDGED, AND DECREED that the appeal to reappraisement in this case be, and the same is hereby, dismissed.